Citation Nr: 0022957	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-08 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1969.

The current appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO granted entitlement to 
service connection for osteoarthritis of the cervical spine 
with limitation of motion with assignment of a 20 percent 
evaluation, and for lumbosacral strain with osteoarthritis 
and limitation of motion with assignment f a 20 percent 
evaluation.  

The veteran appealed that portion of the October 1998 rating 
decision wherein the RO denied entitlement to service 
connection for a bilateral knee disorder.  As the veteran did 
not file a notice of disagreement with the grants of service 
connection for the disorders of the cervical and lumbar 
portions of the spine, those disorders are not considered 
part of the current appeal.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

A VA examiner has concluded that the veteran's osteoarthritis 
of the knees is secondary to his repetitive axial loading 
type injuries sustained in falling from telephone poles as a 
lineman in service.


CONCLUSION OF LAW

A chronic acquired bilateral knee disorder was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000);  38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the November 1942 report of 
general medical examination for induction shows no pertinent 
abnormalities.  In January 1948 the veteran sustained a 
lacerated wound of the right knee, after he had walked up a 
hill, slipped, and fallen.  

In August 1952 the veteran was treated for cellulitis of the 
left knee.  Onset was with a small pimple which had become 
progressively red and more painful.  He was again treated in 
1954.

In July 1962 he reported with complaints of right knee and 
leg symptomatology.  He reported symptomatology including 
pain in the right knee especially on flexion of the joint.  
The diagnostic impression was probable osteoarthritis.  In 
October 1962 the veteran was treated for a bruised right 
knee.  The diagnosis was subpatellar chondromalacia.  The 
March 1969 report of general medical examination for pre-
retirement shows the lower extremities were reported as 
normal.  Osteoarthritis of the lumbosacral spine was 
recorded, as was cervical whiplash withdrawal.

The veteran's record of service (DD-214) for his last period 
of service shows he had been trained as a civil engineer.  He 
is shown to be a recipient of a Navy Commendation Medal w 
Combat "V", and a Fleet Marine Force Combat Operations 
Insignia.

Private medical treatment reports include an April 1986 
record of treatment of the veteran for right knee pain.  He 
was treated in April 1985 for left knee symptomatology.  A 
June 1987 medical record shows the veteran sustained an 
injury to his right knee.  He was diagnosed with bursitis.  
During the latter part of 1997 he was treated for a torn 
medial meniscus on the left.

VA conducted a special orthopedic examination of the veteran 
in July 1998.  He reported to the examiner that early in his 
career while stationed in Alaska he worked as a lineman 
repairing telephone wires.  On several occasions he had to 
cut loose and fell to the ground from heights in excess of 15 
feet.  This jolted his knees bilaterally, and on one occasion 
required suturing of his right knee for a laceration.  He 
reported that he had had gradually worsening knee pain since 
shortly after leaving service.  

The veteran had acute episodes of knee pain in service 
associated with falls which generally resolved.  He presently 
was taking Ibuprofen on a daily basis for bilateral knee 
pain.  He had 10 to 20 minutes of morning stiffness.  He had 
also had arthroscopic debridement performed in October 1997.

Pertinent clinical findings obtained on examination show the 
right knee had a semicircular, 6 centimeter, anterior, 
inferior, knee scar which was hypopigmented and nonadherent.  
Range of motion was from 0 to 130 degrees.  There was 
moderate crepitus and medial collateral ligament laxity.  
Left knee range of motion was 0 to 120 degrees.  There were 
punctate anterior scars consistent with arthroscopy.  The 
medial collateral and lateral collateral ligaments had marked 
laxity.  The examiner diagnosed osteoarthritis of the knees 
(and lumbosacral and cervical spines).  X-ray study was 
interpreted as revealing mild osteoarthritis including the 
patellofemoral joints and knee joints bilaterally with mild 
narrowing of the medial left knee joint.

In March 1999 correspondence a private physician advised he 
had been treating the veteran for chondromalacia patella of 
the knee.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a),  a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Veterans Appeals (Court) has held 
that a well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000);  38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).


Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to service connection for a chronic acquired 
bilateral knee disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

The veteran has presented lay evidence of in-service injury; 
he has a current chronic acquired bilateral knee disorder 
diagnosed as osteoarthritis; and there is competent medical 
opinion of record linking his bilateral knee disorder to 
injuries in the course of occupational activity in service.

The veteran's claim is not predicated on his combat 
experience, but on the basis of his military occupational 
duties as a lineman.  Documentation on file shows that he was 
trained and served as a civil engineer, and sustained and was 
treated for bilateral knee injury and symptomatology while on 
active duty.  

The post service medical record clearly demonstrates ongoing 
bilateral knee symptomatology; however, the veteran has most 
recently, after comprehensive examination by VA, been found 
to have a chronic bilateral knee disorder diagnosed as 
osteoarthritis.  

His examining VA physician has linked his bilateral knee 
osteoarthritis to his military occupational duties as a 
lineman and repetitive injuries associated therewith, and has 
at the same time discounted the aging process to account for 
such disorder.  

It is the finding of the Board that the record clearly 
supports a grant of entitlement to service connection for a 
chronic acquired bilateral knee disorder diagnosed as 
osteoarthritis, a disorder which cannot satisfactorily be 
dissociated from the veteran's period of active service.


ORDER

Entitlement to service connection for a chronic acquired 
bilateral knee disorder is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

